          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

KEITH ODARALL STOKES                                     PLAINTIFF

v.                      No. 4:19-cv-695-DPM

CITY OF NORTH LITTLE
ROCK CODE ENFORCEMENT                                 DEFENDANT

                           JUDGMENT
     The complaint is dismissed without prejudice.


                                             ,
                               D .P. Marshall Jr.
                               United States District Judge
